GIERKE, Judge
(concurring):
This is another case in which we must comb through a rambling, unfocused objection to determine if the required “magic words” were inadvertently uttered to avoid waiver. See generally United States v. Brandell, 35 MJ 369, 372 (CMA 1992) (defense counsel’s “rambling objection” held “sufficient” to preserve hearsay objection). It appears that the bases of the defense objection in this case were (1) the search was not a “gate search” because it took place a short distance from the gate; (2) the search was not based on probable cause; and (3) the gate guards had unfettered discretion in determining who to search and what to search for. I agree with the Chief Judge’s disposition of these issues. I have doubts whether command authorization for gate searches was established, but I need not resolve that issue because I join the Chief Judge, Judge Crawford, and Judge Wiss in holding that the issue of command authorization was waived. Mil.R.Evid. 103(a)(1); 311(d)(2)(A) and (3), Manual for Courts-Martial, United States, 1984.
Most of the argument and evidence dealt with the lack of written guidance to limit the discretion of the gate guards in executing the gate-search policy and not with the existence of a gate-search policy itself. To the contrary, defense counsel cited the 2d Infantry Division Supplement to United States Forces Korea Regulation 190-7 in his argument at trial on the motion to suppress. With no defense objection, the military judge granted the prosecution request to take judicial notice of the supplement. The Division Supplement mandates “ ‘pat down’ searches of individuals departing 2d Division Installations,” spot checks of packages, inspections of vehicle dispatches, and documentation of “high dollar items” entering and exiting the installations. Both sides premised their briefs and arguments on the existence of the Division Supplement. After argument on the motion, the military judge sua sponte questioned whether the Division Supplement was still in effect, and trial counsel responded that it had been automatically “cancelled” when USFK Reg. 190-7 was superseded. No one questioned or discussed whether the administrative “cancellation” of the Division Supplement by the republication of a higher headquarters directive amounted to revocation of the gate-search policy itself. Trial counsel did not state, and the military judge did not ask, whether the “cancelled” supplement had been replaced by another directive. Even in the face of this revelation, defense counsel did not contest the existence of command authorization for gate searches.
In my view, any objection based on lack of command authorization to conduct gate searches was waived. Mil.R.Evid. 103(a); 311(d)(2)(A) and (3). Accordingly, I join in affirming the decision of the United States Army Court of Military Review.